Per Curiam:
It appears by the case stated that the promissory note in controversy was made and delivered in the state of Iowa. It was therefore an Iowa contract. It is true it was not made payable at any particular place; but, in the absence of any such stipulation, it was payable at the place where made. This is a well-settled rule of commercial law. It also appears by the case stated that the rate of interest, 10 per cent, called for by the note, is lawful by the laws of that state. Under these circumstances it is plain that the lex loci contractus must govern, and the rate of interest is to be determined by the law of the place where the contract was to be executed.
An indorser is liable for interest on a protested bill of exchange according to the law of the place on which it is drawn: Mullen v. Morris, 2 Pa. 85. When a promissory note is made payable at a particular place, interest is allowed according to the law of the place appointed for payment: Wood v. *176Kelso, 27 Pa. 241. The rule is thus stated in 2 Edwards on Bills, § 1009: “ The authorities are numerous to show the general rule to be that interest is to be paid according to the law of the place where the contract is made, unless the payment is to be made elsewhere, and then it is to be according to the law of the place where the contract is to be performed.” The same rule is recognized by Chancellor Kent in his Commentaries, as well as by many other text-writers, while decisions to the same point might be cited almost without number. We need not refer to our act of 1858 in regard to interest, as it has no bearing upon contracts made and to be performed outside of the state.
Judgment affirmed.